Case 19-01227-5-JNC   Doc 568 Filed 06/08/20 Entered 06/08/20 11:12:01   Page 1 of
                                       31
Case 19-01227-5-JNC   Doc 568 Filed 06/08/20 Entered 06/08/20 11:12:01   Page 2 of
                                       31
Case 19-01227-5-JNC   Doc 568 Filed 06/08/20 Entered 06/08/20 11:12:01   Page 3 of
                                       31
Case 19-01227-5-JNC   Doc 568 Filed 06/08/20 Entered 06/08/20 11:12:01   Page 4 of
                                       31
Case 19-01227-5-JNC   Doc 568 Filed 06/08/20 Entered 06/08/20 11:12:01   Page 5 of
                                       31
Case 19-01227-5-JNC   Doc 568 Filed 06/08/20 Entered 06/08/20 11:12:01   Page 6 of
                                       31
Case 19-01227-5-JNC   Doc 568 Filed 06/08/20 Entered 06/08/20 11:12:01   Page 7 of
                                       31
Case 19-01227-5-JNC   Doc 568 Filed 06/08/20 Entered 06/08/20 11:12:01   Page 8 of
                                       31
Case 19-01227-5-JNC   Doc 568 Filed 06/08/20 Entered 06/08/20 11:12:01   Page 9 of
                                       31
Case 19-01227-5-JNC   Doc 568 Filed 06/08/20 Entered 06/08/20 11:12:01   Page 10 of
                                       31
Case 19-01227-5-JNC   Doc 568 Filed 06/08/20 Entered 06/08/20 11:12:01   Page 11 of
                                       31
Case 19-01227-5-JNC   Doc 568 Filed 06/08/20 Entered 06/08/20 11:12:01   Page 12 of
                                       31
Case 19-01227-5-JNC   Doc 568 Filed 06/08/20 Entered 06/08/20 11:12:01   Page 13 of
                                       31
Case 19-01227-5-JNC   Doc 568 Filed 06/08/20 Entered 06/08/20 11:12:01   Page 14 of
                                       31
Case 19-01227-5-JNC   Doc 568 Filed 06/08/20 Entered 06/08/20 11:12:01   Page 15 of
                                       31
Case 19-01227-5-JNC   Doc 568 Filed 06/08/20 Entered 06/08/20 11:12:01   Page 16 of
                                       31
Case 19-01227-5-JNC   Doc 568 Filed 06/08/20 Entered 06/08/20 11:12:01   Page 17 of
                                       31
Case 19-01227-5-JNC   Doc 568 Filed 06/08/20 Entered 06/08/20 11:12:01   Page 18 of
                                       31
Case 19-01227-5-JNC   Doc 568 Filed 06/08/20 Entered 06/08/20 11:12:01   Page 19 of
                                       31
Case 19-01227-5-JNC   Doc 568 Filed 06/08/20 Entered 06/08/20 11:12:01   Page 20 of
                                       31
Case 19-01227-5-JNC   Doc 568 Filed 06/08/20 Entered 06/08/20 11:12:01   Page 21 of
                                       31
Case 19-01227-5-JNC   Doc 568 Filed 06/08/20 Entered 06/08/20 11:12:01   Page 22 of
                                       31
Case 19-01227-5-JNC   Doc 568 Filed 06/08/20 Entered 06/08/20 11:12:01   Page 23 of
                                       31
Case 19-01227-5-JNC   Doc 568 Filed 06/08/20 Entered 06/08/20 11:12:01   Page 24 of
                                       31
Case 19-01227-5-JNC   Doc 568 Filed 06/08/20 Entered 06/08/20 11:12:01   Page 25 of
                                       31
Case 19-01227-5-JNC   Doc 568 Filed 06/08/20 Entered 06/08/20 11:12:01   Page 26 of
                                       31
Case 19-01227-5-JNC   Doc 568 Filed 06/08/20 Entered 06/08/20 11:12:01   Page 27 of
                                       31
Case 19-01227-5-JNC   Doc 568 Filed 06/08/20 Entered 06/08/20 11:12:01   Page 28 of
                                       31
Case 19-01227-5-JNC   Doc 568 Filed 06/08/20 Entered 06/08/20 11:12:01   Page 29 of
                                       31
Case 19-01227-5-JNC   Doc 568 Filed 06/08/20 Entered 06/08/20 11:12:01   Page 30 of
                                       31
Case 19-01227-5-JNC   Doc 568 Filed 06/08/20 Entered 06/08/20 11:12:01   Page 31 of
                                       31
